Citation Nr: 0026512	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-10 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for residuals of right 
ankle sprain.

3.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left wrist, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for carpal tunnel 
syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1986 to 
September 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO), which denied service connection for back 
disability and residuals of right ankle sprain, and which 
granted service connection for bilateral carpal tunnel 
syndrome of the wrists.  A 10 percent disability rating 
assigned the left wrist and a noncompensable disability 
rating assigned the right wrist, effective from September 
1995.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a back disability.

2.  Competent medical evidence has not been presented showing 
residuals of right ankle sprain; VA examination report dated 
November 1997 reflects a diagnosis for "previous stress 
fracture of the right ankle without any evidence of 
disability," although an x-ray study showed no bony, joint, 
or soft tissue abnormality.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the April 1998 VA diagnosis for 
"lateral ankle instability resulting in ankle sprain" and 
the 1990 in-service right ankle sprains.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for back 
disability has not been presented.  38 U.S.C.A. § 5107 (West 
1991).

2.  A well grounded claim for service connection for 
residuals of right ankle sprain has not been presented.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a back disability 
and residuals of right ankle sprain.  Service connection may 
be granted, when the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  In the case of any 
disease diagnosed after discharge, service connection may be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
arthritis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the claims are well grounded; that is, whether 
they are plausible, meritorious on their own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal of 
that issue fails and there is no further duty to assist in 
developing facts pertinent to that claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 
1991).  Furthermore, a claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

Back Disability

The appellant's claim for service connection for back 
disability is not well grounded.  Although back pain has been 
noted by medical professionals, pain is not a disability due 
to disease or injury for VA purposes.  As indicated above, 
service connection is warranted for a "[d]isability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . ."  38 U.S.C.A. §§ 
1110, 1131.  Notations that the appellant has back pain do 
not establish that there is a disability resulting from an 
injury or a disease.  See id.  Absent a disease or injury, 
service connection may not be granted and thus the claim for 
service connection for low back disability is not well 
grounded and must be denied.  Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).

Service medical records show that the appellant was seen for 
complaints of mid-and-lower back pain in June 1987.  
Examination revealed an exaggerated lordotic curve with 
questionable scoliosis and spasms.  The impression was muscle 
spasms.  Subsequently dated service treatment entries reflect 
complaints of left hip pain, diagnosed as bursitis, which 
also involved complaints of low back pain.  These records are 
negative for abnormal back pathology, or objective findings 
for a disease or injury of the back.  Report of separation 
examination dated April 1995 was negative for a history of 
recurrent back pain, as well as, clinical findings for any 
defect of the spine.  Post service, report of VA examination 
dated May 1996 is also negative for complaints or findings 
for a back disability.  An x-ray study of the lumbosacral 
spine was normal.  On special VA spine examination in 
November 1997, the impression was "mechanical mid-thoracic 
and lumbar pain without evidence of neurological involvement 
or any 'red flags' upon examination and history."  An x-ray 
study of the lumbosacral spine was negative.  VA outpatient 
treatment records dated between July 1996 and January 1998 
are also silent for a back disability.

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  There is no competent 
medical evidence of record showing a back disability at this 
time.  Therefore, the claim for back disability is not well 
grounded.

Although the Board has considered the appellant's April 1997 
sworn testimony and other statements of record, the 
appellant, as a layman, is not competent to offer opinions on 
medical diagnosis and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 
Vet.App. 211 (1993).  Moreover, lay assertions of medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

Residuals of Right Ankle Sprain

The claim for service connection for residuals of right ankle 
sprain is also not well grounded within the meaning of 
38 U.S.C.A. § 5107(a) because competent medical evidence has 
not been presented clearly showing residuals of right ankle 
sprain.  Furthermore, even assuming that the an April 1998 VA 
outpatient treatment entry which showed a diagnosis for 
"lateral ankle instability resulting in ankle sprain" 
constitutes a medical diagnosis for a current ankle 
disability, this diagnosis has not been related by competent 
medical evidence to the in-service right ankle sprains; 
therefore, the claim is still not well grounded.

Service medical records show that the appellant sustained 
severe right ankle sprains, twice, in 1990.  Treatment 
entries show a lengthy recovery period, but an x-ray study 
was negative for fracture and clinical findings showed no 
instability or neurovascular deficits.  Treatment entries are 
silent for complaints or follow-up of ankle sprains after 
1991.  Report of separation examination dated April 1995 was 
negative for ankle complaints although the appellant reported 
a history of ankle fracture.  Clinical evaluation was also 
negative for defects of the ankles, including residuals of 
right ankle sprain.

Post service, on VA general medical examination in May 1996, 
the appellant reported that she sustained a hairline fracture 
of the right ankle in the early 1990's, and that she now 
occasionally had a "pulling sensation on her in-step when 
walking on an incline."  The diagnoses included status post 
hairline fracture of the right ankle.  An x-ray study of the 
right ankle was normal.  VA examination report dated November 
1997 reflects a diagnosis for "previous stress fracture of 
the right ankle without any evidence of disability."  An x-
ray study, however, was negative for bony, joint, or soft 
tissue abnormality.  An April 1998 VA treatment entry 
reflects a diagnosis for "lateral ankle instability 
resulting in ankle sprain."  This diagnosis was not related 
by any medical professional to the ankle sprains during the 
1990's in service.
Accordingly, the claim is not well grounded because competent 
medical evidence has not been presented showing residuals of 
right ankle sprain.  Furthermore, the Board notes that there 
is no evidence of continuity of ankle symptomatology 
following the 1990 ankle sprains.  Rather the evidence of 
record demonstrates a lengthy period of quiescence, prior to 
renewed ankle complaints in the post service medical record.

Doctrine of Doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.

Duty to Inform

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete her 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and supplemental statements of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of her application for the 
claims for service connection.


ORDER

Service connection for back disability is denied.

Service connection for residuals of right ankle sprain is 
denied.



REMAND

Initially, the Board finds that the appellant's claims for 
increased evaluations for carpal tunnel syndrome of the left 
(10%) and right wrist (0%) are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Furthermore, 
because the appellant has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present 
must be evaluated to determine whether or not "staged 
ratings" are appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

After reviewing the evidence of record, the Board believes 
that remand is necessary in order to obtain a complete 
disability picture of the symptomatology associated with the 
appellant's carpal tunnel syndrome of the left and right 
wrist.  We note the appellant has not been scheduled for a 
comprehensive VA neurological examination of her disability 
and that, since her wrists were last examination by the VA 
for compensation purposes in November 1997 (as part of a VA 
spine examination), she claims that her bilateral wrist 
disability has undergone worsening.  Furthermore, it was 
noted on the November 1997 VA spine examination that an EMG 
(electromyogram) was performed by the VA that showed carpal 
tunnel syndrome, but that the EMG report was not available 
for review by the examiner.  We observe that the EMG report 
was subsequently associated with the claims folder.

Decisions of the Board must be based on all of the evidence 
available.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
duty to assist includes the duty to request information which 
may be pertinent to the claim and to develop pertinent facts 
by conducting a thorough medical examination.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  Furthermore, in general, an 
adequate examination requires that a disability be viewed in 
relation to its whole history, Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).
Accordingly, this case is REMANDED to VARO for the following 
development:

1.  VARO should schedule the appellant 
for a VA neurological examination of the 
right and left wrist to identify all 
abnormal pathology associated with 
service connected carpal tunnel syndrome 
of the wrists.  Each wrist should be 
separately evaluated.  The examiner 
should specify the nerve group or groups 
affected, and whether or not there is 
"compete paralysis" of the nerve 
group(s) versus "incomplete paralysis."  
The examiner should also specify whether 
or not the nerve involvement is wholly 
sensory.  See 38 C.F.R. § 4.124a (1999).  
The claims folder must be reviewed by the 
examiner prior to the examination, along 
with a copy of the rating criteria for 
diseases of the peripheral nerves.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record with consideration of whether 
"staged ratings" pursuant to Fenderson, 
supra., are warranted.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999)

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



